DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (JP 2005-188813).	
Figure 1(a) discloses a refrigeration device comprising:
	a refrigerator 1;
	a heat pipe 3 that includes a condensation unit 3a connected to the refrigerator 1 in a manner that heat exchange is enabled and adapted to condense a refrigerant, includes an evaporation unit 3b connected to a storage chamber 2 housing an object that should be stored in a manner that heat exchange is enabled and adapted to evaporate the refrigerant, and includes a piping (3c, 3d) circulating the refrigerant between the condensation unit 3a and the evaporation unit 3b;
a refrigerant chamber 5 connected to the heat pipe 3 and adapted to pool the refrigerant; and
	a heater 5a that heats the refrigerant chamber 5;

	The specific temperature of the heater 5a relative to the evaporation unit 3b is considered to be an obvious design choice, producing no new and/or unexpected results, in which one of ordinary skill in the art would employ any desired heater temperature to provide adequate refrigerant during high heat load.
Regarding claim 2, the specific temperature difference between the evaporation unit 3b and the refrigerant chamber 5 is considered to be an obvious design choice, producing no new and/or unexpected results, in which one of ordinary skill in the art would employ any desired temperature difference to provide adequate refrigerant during high heat load.
Regarding claim 3, the specific volume of the refrigerant chamber 5 relative to the heat pipe 3 is considered to be an obvious design choice, producing no new and/or unexpected results, in which one of ordinary skill in the art would employ any desired volume ratio to provide adequate refrigerant during high heat load.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEONARD R LEO/Primary Examiner, Art Unit 3763